DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 06/12/2019. Claims 1-7 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the cylindrical part of Claim one and seven as described in the specification, cylindrical part 35 is rectangular not cylindrical.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite a cylindrical part, which renders the claims indefinite because the drawings disclose a cylindrical part which is rectangular, as a rectangular part, the parameter of the part is not equal distance from a central axis and is not a cylindrical part.  In order to advance prosecution, the office with interpret the cylindrical part as best understood by the office.
Claims 1 and 7 recite a container in the preamble, but the control device controls the first and second arm to move food from one container to another container, because the applicant has only claimed one container, the claims are render indefinite.  In order 
Claims 1 and 7 recite “while covering by the plate-shaped part the bottom opening of the cylindrical part where the food is accommodated, and the plate-shaped part is moved over the container to open the bottom opening.” renders the claim indefinite because the recitation fails to clearly explain which container the plate-shaped part is over to open or close the bottom opening of the cylindrical part.  In order to advance prosecution of the application, the office shall interpret the recitation as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (US Patent 7174830) and further in view of Chapin (US Patent 4503502).

Regarding Claim 1, Dong discloses a robot (211-Fig. 1) configured to pack food in a container (231-Fig. 1), comprising: a first arm (215-Fig. 2A) configured to move a plate-shaped part (Fig. 2A, the distal end of arm 215 which has a plate-shaped part to engage bowl 231); a second arm (Fig. 2A, arm connected to pan 213) configured to move a cylindrical part (213-Fig. 2A) having a top opening (Fig. 2A, pan 213 has a cylindrical top opening) and a bottom opening; and a control device (Column 3, lines 12-16, computer generating the cooking procedure), wherein the control device operates the first arm and the second arm so that the cylindrical part and the plate-shaped part are moved above the container (Figs. 2A -4C, distal end of arm 215 and pan 213 are moved relative to bowl 231).
However, Dong is silent regarding the cylindrical part having a bottom opening and wherein the control device operates the first arm so that the cylindrical part and the plate-shaped part are moved above the container while covering by the plate-shaped part the bottom opening of the cylindrical part where the food is accommodated, and the plate-shaped part is moved over the container to open the bottom opening.
Chaplin teaches a cylindrical part (16-Fig. 3) having a bottom opening (24-Fig. 3)   and wherein a control device (Fig. 9) operates a first arm (19-Fig. 3) so that the cylindrical part and a plate-shaped part (Fig. 3, floor section of compartment 18) are moved above a container (Fig. 1, food tray 16 is above wok 9) while covering by the plate-shaped part the bottom opening of the cylindrical part where the food is accommodated (Fig. 3, compartments 18 with are not above opening 24), and the plate-
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the pan of Dong, to have incorporated food tray of Chaplin, so to allow food ingredients to be divided into separate groups and added to the wok a specific intervals, in order to deliver superior Chinese stir fry dishes with higher productivity with a wider repertoire of recipes than that of the traditional Chinese chef (Abstract, Chaplin).

Regarding Claim 2, Dong and as modified by Chaplin in the parent claim, Dong discloses wherein the control device operates the first arm so that the food accommodated in the container is brought to one side by the plate-shaped part (Fig. 2A, bowl 231 is in proximity of distal end of arm 215).

Regarding Claim 3, Dong and as modified by Chaplin in the parent claim, Dong d9iscloses wherein the control device operates the first arm so that the food accommodated in the container is scooped up by the plate-shaped part and is inserted through the top opening into the cylindrical part placed on a placing surface (Figs. 2A-2B, distal end of arm 215 scoops up bowl 213 and inserts it into pan 213).

Regarding Claim 4, Dong and as modified by Chaplin in the parent claim, Dong discloses wherein the control device operates the first arm so that one end of the plate-shaped part is brought in contact with a top edge of the cylindrical part where the food is 

Regarding Claim 5, Dong and as modified by Chaplin in the parent claim, Chaplin teaches further comprising a depressing part (17-Fig. 3) provided to the first arm, wherein the control device operates the first arm so that the food accommodated in the cylindrical part of which the bottom opening is opened is depressed by the depressing part (Column 4, lines 1-16, computer control system controls the rotation of 17 to dispense food ingredients into the wok).

Regarding Claim 6, Dong and as modified by Chaplin in the parent claim, Dong discloses a grip part (Fig. 4(A-B), the portion of the arm of robot 211 which is coupled to the pan 213) provided to the second arm; and a to-be-gripped part (Fig. 4(A-B), the portion of pan 213 which is coupled to the arm of robot 211) provided to the cylindrical part, wherein the control device operates the second arm so that the cylindrical part is moved by the grip part gripping the to-be-gripped part (Figs. 4(A-B), pan 213 is manipulated in three dimensional space by robot 211, which would a universal joint to accomplish the manipulation, wherein a portion of the joint would be on the robot and the counter portion of the universal joint would be on the pan).

Regarding Claim 7, Dong discloses a method of operating a robot (211-Fig. 1) configured to pack food in a container (231-Fig. 1), the robot comprising: a first arm 
However, Dong is silent regarding the cylindrical part having a bottom opening and wherein the control device operates the first arm so that the cylindrical part and the plate-shaped part are moved above the container while covering by the plate-shaped part the bottom opening of the cylindrical part where the food is accommodated, and the plate-shaped part is moved over the container to open the bottom opening.
Chaplin teaches a cylindrical part (16-Fig. 3) having a bottom opening (24-Fig. 3)   and wherein a control device (Fig. 9) operates a first arm (19-Fig. 3) so that the cylindrical part and a plate-shaped part (Fig. 3, floor section of compartment 18) are moved above a container (Fig. 1, food tray 16 is above wok 9) while covering by the plate-shaped part the bottom opening of the cylindrical part where the food is accommodated (Fig. 3, compartments 18 with are not above opening 24), and the plate-shaped part is moved over the container to open the bottom opening (Fig. 3, rotation of panel 25 results each compartment 18 being over opening 24 over a time interval).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the pan of Dong, to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        11/06/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731